Case 1:18-cv-00480-KD-MU Document 18 Filed 08/31/20 Page 1 of 1                PageID #: 83




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION


MICHAEL VALTINO WATTS,                   :

      Plaintiff,                         :

vs.                                      :      Civil Action No. 18-0480-KD-MU

MS. REED, et al.,                        :

      Defendants.

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the report and

recommendation of the Magistrate Judge(doc. 17) made under 28 U.S.C. § 636(b)(l)(B)

and dated August 4, 2020 is ADOPTED as the opinion of this Court.

      DONE this 31st day of August 2020.



                            s/ Kristi K. DuBose
                           KRISTI K. DuBOSE
                           CHIEF UNITED STATES DISTRICT JUDGE
